DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a capacitive deionization device.
Group II, claim(s) 13-16, drawn to a method of making a capacitive deionization device.
Group III, claim(s) 17-18, drawn to a method of using a capacitive deionization device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a first electrode and a second electrode, with a third electrode arranged between the first and second electrodes, the third electrode allowing free flow of aqueous media from one side of the third electrode to an opposite side of the third electrode, wherein the third electrode is electrically grounded, the first and second electrodes are polarizable with opposite charges with respect to the third electrode, and each of the first, second and third electrodes is made of a chemically inert and flexible material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Seed et al. (U.S. 2012/0247959) and Hwang et al. (KR 20050020298, citations based on translation).
Seed teaches a capacitive deionization device (see e.g. Abstract and Paragraph 0001) comprising a first electrode and a second electrode, the second electrode opposing the first electrode (see e.g. Figs. 1-2, opposing electrodes 25a and 25b; Paragraph 0023, lines 2-5), wherein the first electrode and the second electrode are polarizable with opposite charges (see e.g. Figs. 1-2, positively charged electrode 25a and negatively charged electrode 25b), and wherein each one of the first electrode, the second electrode is made of a chemically inert (see e.g. Paragraph 0026, lines 3-4, the electrodes comprise activated carbon, which is one of the exemplary chemically inert materials disclosed in Paragraph 0025 of the instant specification) and flexible material (see e.g. Fig. 3, the electrodes are spirally wrapped, showing their flexibility; Paragraph 0045, lines 1-3, and Paragraph 0046, lines 1-3).
Seed does not teach the device further comprising a third electrode between the first electrode and the second electrode, the third electrode allowing substantially unrestricted flow of aqueous media from a first side of the third electrode facing the first electrode to a second side of the electrode facing the second electrode, wherein the third electrode is electrically grounded and the first and second electrodes are polarizable with respect to the third electrode. Seed does teach more than two electrodes being provided in the device (see e.g. Paragraph 0030), as well as the electrodes being permeable to the through flow of water (see e.g. Paragraph 0014, lines 1-4, and Paragraph 0029).
Hwang teaches an apparatus capable of producing neutral, i.e. deionized, water (see e.g. Page 2, 1st paragraph, lines 1-3), comprising two oppositely charged electrodes and a third, electrically grounded electrode provided between the oppositely charged electrodes (see e.g. Figs. 1-2, first and third electrodes 31 and 33 applied with voltages of different poles, and second electrode 32 provided with a ground voltage; Page 3, 2nd complete paragraph, lines 1-5), the three electrodes all having plate-like mesh shapes (see e.g. Page 3, 1st complete paragraph, lines 8-10), thereby enabling permeability of water. Applying the ground voltage to the middle electrode activates the transfer of ions between each of the outer electrodes and the central electrode and prevents redox reactions between the oppositely charged ions adjacent the outer electrodes, resulting in improved efficiency (see e.g. Page 5, central paragraph, lines 1-4 and 8-11, and Page 3, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seed to comprise an electrically grounded third electrode placed between the first and second electrodes as taught by Hwang to improve the efficiency of the device by activating ion exchange between the electrodes and preventing redox reactions between the oppositely charge ions adjacent the outer electrodes.
During a telephone conversation with Robert Schwartzman on 05/24/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-12 are under consideration in this Office action.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5-8, the word "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations will be interpreted as optional.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitations will be interpreted as optional.
Claim 9 recites the limitation "the monolithic electrically non-conductive spacer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 will be interpreted as depending on claim 7.
Claim 11 recites the limitation "the substantially cylindrical structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 9 will be interpreted as depending on claim 10
Any claims dependent upon the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seed et al. (U.S. 2012/0247959), hereinafter Seed, in view of Hwang et al. (KR 20050020298, citations based on translation), hereinafter Hwang.
Regarding claim 1, Seed teaches a capacitive deionization device (see e.g. Abstract and Paragraph 0001) comprising a first electrode and a second electrode, the second electrode opposing the first electrode (see e.g. Figs. 1-2, opposing electrodes 25a and 25b; Paragraph 0023, lines 2-5), wherein the first electrode and the second electrode are separated from each other by an electrically non-conductive spacer arranged between the first electrode and the second electrode (see e.g. Figs. 1-2, electrically non-conductive spacer 29; Paragraph 0023, lines 4-5, and Paragraph 0025, lines 3-4), and the first electrode and the second electrode are polarizable with opposite charges (see e.g. Figs. 1-2, positively charged electrode 25a and negatively charged electrode 25b), and wherein each one of the first electrode, the second electrode is made of a chemically inert (see e.g. Paragraph 0026, lines 3-4, the electrodes comprise activated carbon, which is one of the exemplary chemically inert materials disclosed in Paragraph 0025 of the instant specification) and flexible material (see e.g. Fig. 3, the electrodes are spirally wrapped, showing their flexibility; Paragraph 0045, lines 1-3, and Paragraph 0046, lines 1-3).
Seed does not teach the device further comprising a third electrode between the first electrode and the second electrode, the third electrode allowing substantially unrestricted flow of aqueous media from a first side of the third electrode facing the first electrode to a second side of the electrode facing the second electrode, wherein the third electrode is electrically grounded and the first and second electrodes are polarizable with respect to the third electrode. Seed does teach more than two electrodes being provided in the device (see e.g. Paragraph 0030), as well as the electrodes being permeable to the through flow of water (see e.g. Paragraph 0014, lines 1-4, and Paragraph 0029).
Hwang teaches an apparatus capable of producing neutral, i.e. deionized, water (see e.g. Page 2, 1st paragraph, lines 1-3), comprising two oppositely charged electrodes and a third, electrically grounded electrode provided between the oppositely charged electrodes (see e.g. Figs. 1-2, first and third electrodes 31 and 33 applied with voltages of different poles, and second electrode 32 provided with a ground voltage; Page 3, 2nd complete paragraph, lines 1-5), the three electrodes all having plate-like mesh shapes (see e.g. Page 3, 1st complete paragraph, lines 8-10), thereby enabling permeability of water. Applying the ground voltage to the middle electrode activates the transfer of ions between each of the outer electrodes and the central electrode and prevents redox reactions between the oppositely charged ions adjacent the outer electrodes, resulting in improved efficiency (see e.g. Page 5, central paragraph, lines 1-4 and 8-11, and Page 3, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seed to comprise an electrically grounded third electrode placed between the first and second electrodes as taught by Hwang to improve the efficiency of the device by activating ion exchange between the electrodes and preventing redox reactions between the oppositely charge ions adjacent the outer electrodes.
Regarding claim 2, Seed in view of Hwang teaches the third electrode comprising a circumferential outer peripheral edge which has substantially the same circumferential size and shape as a circumferential peripheral edge of the first electrode and a circumferential peripheral edge of the second electrode (see e.g. Hwang Fig. 3, electrodes 31, 32 and 33 all shown with the same circumferential size and shape; see e.g. Seed Figs. 1-3, electrodes 25a and 25b/45a and 45b all shown with the same circumferential size/shape).
Regarding claim 3, Seed in view of Hwang teaches the third electrode having a geometrical configuration of a circular ring (see e.g. Seed Figs. 6-7, electrodes formed as concentric cylindrical circular rings; Paragraph 0074, lines 1-2).
Regarding claim 4, Seed in view of Hwang teaches the third electrode being arranged at substantially equal distances from the first electrode and the second electrode (see e.g. Hwang Fig. 2 and 4, central electrode 32 is shown at substantially equal respective distances from outer electrodes 31 and 33, and, in the laminated embodiment, central electrode 102 is separated from outer electrodes 101 and 102 by identical diaphragm plates 162 and 163; Page 4, 1st complete paragraph, lines 14-19).
Regarding claim 5, Seed in view of Hwang teaches the third electrode being made of a carbon-based material (see e.g. Seed Paragraph 0028, electrodes comprising respective sheets or films or activated carbon; see e.g. Hwang Page 4, lines 1-3, electrodes comprising conductive material such as sintered carbon).
Regarding claim 10, Seed in view of Hwang teaches the first electrode, the second electrode and the third electrode being arranged in a spiral form around a longitudinal and common central axis such that the first electrode, third electrode and second electrode are periodically repeated along the radius in a plane perpendicular to the longitudinal and central axis and jointly form a substantially cylindrical structure (see e.g. Seed Figs. 3-4, spirally wrapped electrodes 45a, 45b and spacers 49a, 49b forming a tubular sub-assembly 50; Paragraph 0045, lines 1-3, and Paragraph 0046, lines 1-3).
Regarding claim 11, Seed in view of Hwang teaches a substantially cylindrical housing in which the substantial cylindrical structure is arranged (see e.g. Seed Figs. 1-2, tube-shaped container 30; Paragraph 0024, line 1), an inlet at a first end surface of the housing and an outlet at a second end surface of the housing (see e.g. Seed Fig. 1, outlet port 38 at top end of housing 30 and inlets into annular outer plenum 34 shown at bottom end; Paragraph 0024, lines 1-8), and wherein each of the electrodes comprises a current collector extending out from the housing through one of the first end surface and the second end surface (see e.g. Seed Fig. 1, current collectors shown extending out of top end of housing 30).
Regarding claim 12, Seed in view of Hwang teaches a capacitive deionization arrangement comprising a plurality of capacitive deionization devices, wherein each of the plurality of capacitive deionization devices is a capacitive deionization device according to claim 1 (see e.g. Seed Fig. 8, cannister 60 comprising several treatment-tubes 81 each comprising electrode pairs; Paragraph 0076, lines 1-3).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seed in view of Hwang, as applied to claim 1 above, and further in view of Andelman et al. (U.S. 2005/0079409), hereinafter Andelman.
Regarding claim 6, Seed in view of Hwang teaches all the elements of the device of claim 1 as stated above. Seed in view of Hwang does not explicitly teach the third electrode being arranged in the form of a coating on an electrically non-conductive spacer, preferably on a flexible electrically non-conductive spacer. Seed in view of Hwang does however teach the device comprising electrodes directly in contact and sandwiched with electrically non-conductive spacers (see e.g. Seed Fig. 1, electrodes 25a and 25b in direct contact with electrically non-conductive spacer 29; see e.g. Paragraph 0023, lines 3-5, and Paragraph 0030, lines 1-4; see e.g. Hwang Fig.1, electrodes 31, 32 and 33 with diaphragms 11 and 12 interposed therebetween).
Andelman teaches an electrode array for an electrochemical cell such as a flow-through capacitor (see e.g. Abstract) comprising electrodes sandwiching a spacer (see e.g. Paragraph 0033, lines 1-3), the electrodes comprising materials such as activated carbons (see e.g. Paragraph 0054), wherein the electrodes are formed by coating the electrodes onto the spacer (see e.g. Paragraph 0032, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seed in view of Hwang to comprise each of the electrodes being in the form of a coating on the electrically non-conductive spacers as taught by Andelman as a suitable means of providing activated carbon electrodes sandwiching spacers in a flow-through capacitive device.
Regarding claim 8, Seed in view of Hwang teaches all the elements of the device of claim 1 as stated above. Seed in view of Hwang does not explicitly teach the electrode being printed on an electrically non-conductive spacer, preferably on a flexible electrically non-conductive spacer. Seed in view of Hwang does however teach the device comprising electrodes directly in contact and sandwiched with electrically non-conductive spacers (see e.g. Seed Fig. 1, electrodes 25a and 25b in direct contact with electrically non-conductive spacer 29; see e.g. Paragraph 0023, lines 3-5, and Paragraph 0030, lines 1-4; see e.g. Hwang Fig.1, electrodes 31, 32 and 33 with diaphragms 11 and 12 interposed therebetween).
Andelman teaches an electrode array for an electrochemical cell such as a flow-through capacitor (see e.g. Abstract) comprising electrodes sandwiching a spacer (see e.g. Paragraph 0033, lines 1-3), the electrodes comprising materials such as activated carbons (see e.g. Paragraph 0054), wherein the electrodes are formed by coating the electrodes onto the spacer, via coating methods such as printing (see e.g. Paragraph 0032, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seed in view of Hwang to comprise each of the electrodes being printed on the electrically non-conductive spacers as taught by Andelman as a suitable means of forming activated carbon electrodes sandwiching spacers in a flow-through capacitive device.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seed in view of Hwang, as applied to claim 1 above, and further in view of Eisman et al. (U.S. Patent No. 4,802,960), hereinafter Eisman.
Regarding claim 7, Seed in view of Hwang teaches all the elements of the device of claim 1 as stated above. Seed in view of Hwang does not explicitly teach the third electrode being embedded in a monolithic electrically non-conductive spacer, preferably in a flexible monolithic non-conductive spacer. Seed in view of Hwang does however teach electrodes being separated by insulative spacers (see e.g. Paragraph 0051, lines 7-9), and spacers being provided on either side of the central electrode (see e.g. Hwang Fig.1, electrodes 31, 32 and 33 with diaphragms 11 and 12 interposed therebetween).
Eisman teaches an electrolysis cell (see e.g. Abstract) comprising two oppositely charged electrodes (see e.g. Fig. 1, cathode 12 and anode 14; Col. 3, lines 15-17) and a third electrode provided between the two, wherein the third electrode is embedded in a separator (see e.g. Fig. 1, screen electrode 26 embedded in separator 10; Col. 3, lines 64-65, and Col. 4, lines 15-22), thereby electrically insulating it from the outer electrodes (see e.g. Col. 4, lines 20-23).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seed in view of Hwang to comprise the third electrode embedded within a single monolithic non-conductive spacer instead of between two separate spacers as taught by Eisman as a suitable means of electrically insulating a central electrode provided between two oppositely charge electrodes.
Regarding claim 9, Seed in view of Hwang and Eisman teaches the monolithically electrically non-conductive spacer being in direct contact with the first electrode at a first side surface of the monolithic spacer, and in direct contact with the second electrode at a second side surface of the monolithic spacer (see e.g. Seed Fig. 1, electrodes 25a and 25b in direct contact with either side of electrically conductive spacer 29, Paragraph 0023, lines 3-5, and Paragraph 0025, lines 3-4; see e.g. Eisman Fig. 1, cathode 12 and anode 14 provided on either side of separator 10 embedding screen electrode 26, the outer electrodes being in contact with the separator in certain arrangements, Col. 3, lines 8-12 and 15-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andelman et al. (U.S. 2002/0167782) discloses a flow-through capacitor for deionizing a fluid comprising disk-shaped electrodes with large central flow holes, forming a ring shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795